Citation Nr: 0105940	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-10 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) for the period from December 27, 1994, to May 
14, 1999.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to August 
1971.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) from a November 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which determined that a notice of disagreement 
dated in February 1997 was not valid.  A review of all of the 
evidence of record, however, reveals that in December 1995 
the RO determined that an increased rating greater than 10 
percent was not warranted for PTSD.  Later that month, the 
veteran filed a notice of disagreement, and a statement of 
the case was issued in April 1996.  In July 1996, the veteran 
submitted several items in which he referred to the matter of 
the evaluation of his disability.  These statements are 
sufficient to perfect the appeal under 38 U.S.C.A. § 7105 
(West 1991).  Hence, the Board will not address whether the 
February 1997 submission was a timely notice of disagreement 
as the claim has remained open since the appellant's initial 
claim.  

Since the denial of the claim in December 1995, the RO has 
issued decisions resulting in the assignment of increased 
ratings for PTSD.  In May 1999, the RO assigned a 100 percent 
rating, effective May 15, 1999.  However, as noted, the claim 
for an increase remains open.  Therefore, the Board will 
address the matter of an increased rating for the period 
prior to May 15, 1999.

The veteran is currently adjudicated as incompetent.


FINDINGS OF FACT

1.  For the period from December 27, 1994 to November 9, 
1995, the appellant's PTSD was not productive of more than 
considerable social and industrial impairment, nor productive 
of more than occupational and social impairment with reduced 
reliability and productivity.

2.  For the period from November 10, 1995 to the present the 
appellant's PTSD has been productive of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy and confusion, and of a demonstrable inability to 
obtain or retain employment.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD for the 
period from December 27, 1994 to November 9, 1995 have been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.103(a), 4.7 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1996). 

2.  The criteria for a 100 percent rating for PTSD for the 
period from November 10, 1995 have been met.  38 U.S.C.A. § 
1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.103(a), 4.7; 
38 C.F.R. § 4.132, Diagnostic Code 9411; 38 C.F.R. § 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA records reflect psychiatric treatment the veteran received 
in 1994 and 1995 on an outpatient basis.  In connection with 
his claim of service connection for PTSD, an VA examination 
was conducted in March 1995.  The examiner observed that the 
veteran was appropriately dressed and cooperative, and 
commented that there were no reasons to doubt the veracity of 
his presentation.  There was no evidence of organic defects.  
However, the veteran did demonstrate an impoverishment in his 
connectedness to others and a way of thinking that was filled 
with his own magical connections.  The veteran spoke of 
harming others with a dispassion that he knew was different, 
and attributed this to his service in Vietnam.  The use of 
Elavil and Navane has helped some.  The veteran reluctantly 
gave the examiner information about things that have troubled 
him from his time in Vietnam, and it was clear to the 
examiner that the veteran was disturbed by discussing these 
matters and was trying to get away from the memories.  
However, that approach had not been working and he still had 
problems.  The examiner diagnosed PTSD with psychosis.  

In an April 1995 decision, the RO determined that service 
connection was warranted for PTSD.  The disability was rated 
as 10 percent disabling, effective December 27, 1994.  

VA records show that the veteran was hospitalized for 
psychiatric treatment beginning on November 10, 1995, 
following an attempted overdose of his medications.  The 
veteran reported that the depression he had been experiencing 
for years had increased in the weeks prior to his admission.  
The flashbacks and nightmares had become more intense, and he 
started seeing shadows during the daytime and heard people 
calling his name.  His sleep had been disturbed and he was 
waking up several times a night after having nightmares and 
hearing his name called.  He complained of decreased 
appetite, but was unsure about any weight loss.  Two days 
prior to his admission, he was feeling low and took a double 
dose of medication with some drinks.  He denied any serious 
attempt to commit suicide, as well as writing a suicide note.  
He was rested at the time of his admission and denied any 
suicidal or homicidal ideation.  He denied a history of 
alcohol withdrawal symptoms.  

Mental status evaluation revealed that psychomotor activity 
was slightly decreased.  The appellant maintained good eye 
contact, he was cooperative and communicative, and his speech 
was normal in tone and volume.  His usual mood was sad, and 
his affect was slightly restricted.  The veteran's thought 
process was relevant and goal directed, but his thought 
content positive for depressed ideas, flashbacks, nightmares, 
visual hallucinations, "seeing shadows," and auditory 
hallucinations.  The appellant denied delusions, phobias, 
obsessions, suicidal ideation, or homicidal ideation.  His 
cognitive function was intact.  He showed poor judgment by 
history, but his judgment was good by testing.  He did have 
some insight.  A Global Assessment of Functioning (GAF) score 
of 40 was assigned.

A VA examination was conducted in February 1996.  The 
examiner noted that the veteran was cooperative and commented 
that there was no reason to doubt the truthfulness of his 
presentation.  The examiner did not find evidence of any 
organic deficits, although as seen the year before, he 
continued to have an impoverishment of connectedness and in 
his way of thinking.  He still reported "magical thinking."  
As with last examination, the veteran was hesitant to get 
into some of the material that bothered him from his time in 
Vietnam.  Given the nature of the veteran's fragile state at 
the time, the examiner did not push the matter.  The examiner 
diagnosed PTSD with psychosis.  

In an April 1996 decision, the RO determined that a 30 
percent was warranted, effective December 27, 1994.  The RO 
also assigned a temporary total evaluation based on 
hospitalization, effective November 10, 1995 with the 
resumption of the 30 percent rating on December 8, 1995. 

In July 1996, the veteran was admitted to a VA Medical Center 
for treatment of PTSD and a bipolar disorder.  At that time, 
there was an increase in symptoms such as nightmares, 
suicidal and homicidal ideation, an inability to concentrate 
and work, and disturbed sleep.  He reported seeing shadows 
during the daytime and hearing people call his name.  There 
was decreased affect, energy, and self-esteem.  His mood was 
depressed with anxiousness.  A GAF score of 40 was assigned.

In December 1996, the Social Security Administration found 
the appellant disabled from July 16, 1996. 

A VA examination was conducted in May 1997.  The examiner 
commented that since the last examination in March 1995 the 
veteran had not worked, and he was receiving disability 
benefits from the Social Security Administration (SSA).  The 
veteran reported having daily flashbacks, difficulty trying 
to avoid recollections about Vietnam, and feeling estranged 
from others.  The appellant described having a short temper, 
difficulty sleeping and concentrating, and an increased 
startle reflex.  

Mental status examination disclosed that the appellant was 
casually dressed but appropriately groomed.  There was 
evidence of agitated psychomotor activity.  His speech was 
normal, his thought process mostly coherent and goal 
directed, and there was no looseness of association.  His 
affect appeared anxious with some range to it, and his mood 
was congruent to his affect.  There was no active suicidal or 
homicidal ideation, or overt signs of a psychosis.  He was 
alert and oriented times four, and his immediate memory was 
intact to three of three objects at five minutes.  His recent 
and remote memory were intact to pertinent historical data.  
He showed some evidence of impaired concentration.  His 
abstraction ability was okay with proverbs.  He was judged to 
be of average intelligence based on his vocabulary.  His 
insight and judgment appeared intact, but poor by history.  
The diagnosis was chronic, moderate to severe, PTSD.  The 
examiner assigned a GAF score of 40 to 50 for PTSD.  The 
examiner commented that PTSD made it very difficult for the 
veteran to work around people and maintain relationships, and 
that the disorder was very disabling.  

In June 1997, the Virginia Department of Transportation 
reported that the veteran had last worked on July 18, 1996, 
and that physicians precluded him from working further.
 
In a July 1997 decision, the RO determined that a 70 percent 
rating, effective July 22, 1996 was assigned.  In that same 
decision, the RO also found that a total rating based on 
individual unemployability was warranted, effective July 22, 
1996.  

The most recent VA examination was conducted in May 1999.  
The examiner noticed that the veteran was alert but 
disoriented as to the time, and he had some difficulty 
recalling where he was born.  He could not subtract seven 
from one hundred, but was coherent and relevant with 
appropriate affect and was normoactive.  At times during the 
interview, the veteran became agitated when discussing his 
Vietnam experiences.  Memory for recent and remote events, 
concentration and recall, were noticeably impaired.  Insight 
and judgment were fair.  Clinically, he was functioning on a 
dull normal level of intelligence.  The examiner noted that 
the veteran was in treatment, and that he had been given 
various medications.  His spouse had noticed changes in the 
veteran's behavior such as not talking much, increased 
hyperactivity, worsening attitude, attention and memory; and 
increased moping.  The examiner diagnosed chronic PTSD and 
noted that it was severe.  The examiner assigned a GAF score 
of 50 to 55, and questioned the veteran's competency.  

In a May 1999 decision, the RO granted a total rating of 100 
percent for PTSD, effective May 15, 1999.  

Legal Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000.  The veteran has been informed of the 
evidence necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's treatment records and 
conducted an examination of the appellant.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Finally, this issue pertains to an original claim that was 
placed in appellate status by a Notice of Disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Since the time the veteran filed his claim for an increased 
evaluation, the regulations for the evaluation of psychiatric 
disorders were revised effective November 7, 1996. 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hence, the veteran's PTSD will be evaluated under 38 C.F.R. § 
4.132, Code 9400, effective prior to November 7, 1996, or 
under 38 C.F.R. § 4.130, Code 9400, effective as of November 
7, 1996.

In VAOPGCPREC 3-2000; 65 Fed.Reg. 33422 (2000), VA's General 
Counsel held that if the amended regulation is more favorable 
to the claimant, then the retroactive reach of the regulation 
is governed by 38 U.S.C.A. § 5110(g) (West 1991) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104 (West 1991), the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence which pre-dates or post-dates a 
pertinent change to VA's rating schedule.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), a 10 
percent evaluation was assigned when there was less than the 
criteria for the 30 percent, with emotional tension, or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating was assigned when there was 
a definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, or when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, or when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, or when 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe impairment in the ability to obtain 
or retain employment.  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, or when there were totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000), a 10 
percent evaluation is assigned when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

In this case, the old criteria are generally more favorable 
since their application warrants the assignment of a 100 
percent rating for the period from November 10, 1995 to the 
present.  Clearly, from the findings dating back to the VA 
hospitalization beginning November 10, 1995, PTSD has been 
productive of symptoms which preclude the veteran from 
obtaining or maintaining substantially gainful employment.  
Moreover, the record shows that his behavior at times borders 
on a gross repudiation of reality with disturbed thought 
manifested by homicidal and suicidal ideation, as well as 
behavioral processes associated with fantasy and confusion.  
As noted since November 10, 1995, the veteran has had ongoing 
problems with hearing people call his name and seeing shadows 
in the daytime.  He experiences depression, nightmares and 
flashbacks.  From November 10, 1995, the veteran has been 
hospitalized on one occasion after attempting suicide, and on 
one other occasion after he expressed feelings of wanting to 
kill others.  The evidence of record also demonstrates that 
the appellant since that date has had great difficulty 
engaging in substantially gainful employment as evidenced by 
the repeatedly assigned GAF score of 40, which under the 
Fourth Edition of the DIAGNOSTIC AND STATISTICAL MANUAL of the 
American Psychiatric Association reflects an inability to 
work. Therefore, after resolving reasonable doubt in the 
veteran's favor the Board finds that a 100 percent rating is 
warranted for PTSD from November 10, 1995 to the present.

For the period from December 27, 1994 to November 9, 1995, 
the record shows that the appellant in March 1995 showed 
evidence of impoverished thought that was filled with 
"magical connections."  The appellant further showed 
evidence of difficulty with recollections pertaining to his 
Vietnam service, and simply talking about Vietnam was 
disturbing to him.  Moreover, PTSD was opined by examiners 
during this term to cause depression.  Still, outpatient and 
employment records show that the appellant was gainfully 
employed, he was not acutely psychotic, and there was no 
evidence of suicidal or homicidal ideation.  Therefore, the 
Board concludes that a 50 percent rating is warranted for the 
period from December 27, 1994 to November 10, 1995.  A 70 
percent rating is not in order because the preponderance of 
the evidence is against finding a severe impairment in the 
ability to work, or a severe impairment in the ability to 
establish and maintain effective and favorable relationships 
with others.  Moreover, the preponderance of the evidence is 
against establishing a 70 percent rating under the new 
regulations in the absence of suicidal ideation, obsessional 
rituals, illogical speech, or continuous panic.  Finally, 
during this term the veteran was able to care for his own 
appearance and hygiene, and there was no evidence of 
unprovoked irritability with periods of violence.  As such, 
an evaluation in excess of 50 percent for the period from 
December 27, 1994 to November 9, 1995 is not in order.


ORDER

Entitlement to a 50 percent rating for PTSD for the period 
from December 27, 1994 to November 9, 1995, is granted 
subject to regulations applicable to the payment of monetary 
benefits. 

Entitlement to a total rating of 100 percent for PTSD for the 
period beginning November 10, 1995, is granted subject to 
regulations applicable to the payment of monetary benefits. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

